UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-6066



In Re:   JOSEPH MARION HEAD, JR.,



                                                         Petitioner.




Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-06-1-1)


Submitted:   March 17, 2006                 Decided:   April 5, 2006


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Joseph Marion Head, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph Marion Head, Jr., a federal prisoner, appeals the

district court’s sua sponte order modifying a prefiling injunction.

Under the terms of the modified injunction, the district court will

accept no further filings from Head, and any documents that Head

submits to the district court will be returned, unopened, to Head.

The district court therefore precluded Head from again filing any

document within the Western District of North Carolina.     Because

Head was not given notice and an opportunity to be heard before the

district court entered the order, we vacate the order and remand

for further proceedings.

          A federal court may issue a prefiling injunction when a

litigant’s vexatious conduct hinders the court from fulfilling its

constitutional duty.   Procup v. Strickland, 792 F.2d 1069, 1073-74

(11th Cir. 1986) (en banc).   It is imperative that the court afford

the litigant notice and an opportunity to be heard prior to issuing

such an injunction.    Cromer v. Kraft Foods N. Am., Inc., 390 F.3d

812, 819 (4th Cir. 2004). Further, a prefiling injunction “must be

narrowly tailored to fit the particular circumstances of the case,”

Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993), and should

not be so broad as to effectively deny all access to the courts.

Cromer, 390 F.3d at 818-19. When imposing an injunction, the court

considers several factors, including whether, instead of a complete




                                - 2 -
ban on all future filings in any and all cases, a less severe

sanction might achieve the desired deterrent effect.               Id.

           Here, the district court did not afford Head notice and

an   opportunity   to   be   heard     prior   to    modifying   the   prefiling

injunction that had been in effect for approximately ten years.

Therefore, we vacate the district court’s order and remand for

further   proceedings.        On   remand,     the    district   court   should

reconsider the breadth of the modified injunction, keeping in mind

our admonition in Cromer that a litigant should not be denied all

access to the courts.        See id.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         VACATED AND REMANDED




                                       - 3 -